UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2016 (March 6, 2016) Eagle Bulk Shipping Inc. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation) (Commission File Number) (IRS employer identification no.) 477 Madison Avenue
